Citation Nr: 0808358	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  07-20 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for residuals of a right 
(minor) wrist fracture, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to February 
1970 and from November 1971 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a temporary evaluation 
of 100 percent, effective July 5, 2006 based on convalescence 
and continued an evaluation of 10 percent to be reassigned 
October 1, 2006, for residuals of a right wrist fracture. 


FINDING OF FACT

The service-connected residuals of a right wrist fracture are 
manifested by complaints of swelling, pain, problems lifting 
and limited motion, however, the veteran does not have 
favorable ankylosis in 20 to 30 degrees of dorsiflexion.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the service-connected residuals of a right wrist 
fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5214, 5215 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision on a claim, not afterwards.  If notice 
is not provided prior to the initial decision, the Federal 
Circuit stated that VA could have substantially complied with 
the VCAA by issuing a fully compliant section 5103 
notification before readjudicating the claim.  Id. at 1333-
1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in September 2007.  While the 
letter was sent after the rating decision took place, the 
veteran was given the opportunity to submit additional 
evidence.  The veteran responded that he had no additional 
evidence to submit and wanted his claim adjudicated "as 
is."  The September 2007 letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for an increased rating, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability, and relationship of such disability to the 
veteran's service) are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date), he was 
provided with notice of the disability rating and effective 
date in a September 2007 letter.  

Notwithstanding this belated Dingess notice, the Board finds 
that the veteran was not prejudiced, as a preponderance of 
the evidence is against the claim.  Thus, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  VA also provided 
the veteran with a VA examination in connection with his 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration must also be given to weakened 
movement, excess fatigability and incoordination.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Recently, however, the Court, in Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), 
held that staged ratings are appropriate for an increased 
rating claim in a case where factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

III.  Analysis 

The veteran believes that his right wrist has gotten worse 
and that he merits an evaluation in excess of 10 percent.  A 
review of the record reveals that an increased rating is not 
warranted.  Since service connection has been in effect, the 
veteran's disability has never been productive of ankylosis 
in 20 to 30 degrees dorsiflexion. 

By way of history, the veteran fractured his right wrist in 
July 1989 when he fell off a ladder while in service.  In 
December 1992, the veteran had surgery on his right wrist to 
fuse the bones in an attempt to alleviate pain caused by 
osteoarthritis.  After the surgery, he had plantar flexion to 
35 degrees and dorsiflexion to 30 degrees.  He was awarded 
convalescence until March 1, 1993.  

The veteran underwent a second surgery on July 5, 2006.  He 
received a total right wrist fusion using a Synthes Short-
bend fusion plate.  He was discharged from the hospital in 
good condition, without any problems. 

The veteran's VA treatment records for the period following 
his surgery are in the file.  Treatment records from August 
2006 show that the veteran's right wrist fusion had gone well 
and that the veteran had no new complaints.  November 2006 
records show the veteran's grip strength at 60 pounds for his 
right hand and 70 pounds for his left.  His wrist was fixed 
at approximately 20 degrees of wrist extension.  The examiner 
noted that the veteran was fairly functional with his right 
hand but was lacking in range of motion, with some stiffness 
especially in his ring and little fingers.  Records from 
December 2006 show that the veteran's wrist fusion was doing 
well and that the veteran had minimal pain.  

In June 2007, the veteran received a VA examination.  At the 
examination, the veteran reported some improvement in the 
pain he was having, but noted that he continued to experience 
pain with changes in the weather.  He reported that his main 
problem was loss of use due to limited motion.  He reported 
chronic swelling in his wrist but no heat or redness.  The 
examiner noted a well-healed surgical scar over the dorsum of 
the wrist from his wrist fusion.  There was no muscular 
atrophy of the lower arm and no edema or overlying skin 
abnormalities.  The examiner noted that the right wrist was 
fused in a fixed neutral position. 

As indicated above, a 10 percent rating has been assigned to 
the above-listed disability under Diagnostic Codes 5214 and 
5215.  Diagnostic Code 5214, which pertains to ankylosis of 
the wrist, has three ratings: unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation, rated as 
50 percent disabling for a major joint and 40 percent for a 
minor joint; any other position except favorable, rated as 40 
percent disabling for major and 30 percent disabling for 
minor; and favorable in 20 to 30 degrees dorsiflexion, rated 
as 30 percent disabling for major and 20 percent disabling 
for minor.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2007).  
Diagnostic Code 5215, which pertains to limitation of motion 
of the wrist, has two ratings: dorsiflexion less than 15 
degrees, rated as 10 percent disabling for both major and 
minor joints; and palmar flexion limited in line with the 
forearm, rated as 10 percent disabling for both major and 
minor joints.

In order to merit a rating of 20 percent disabling, the 
veteran would need to show evidence of favorable ankylosis in 
20 to 30 degrees dorsiflexion.  However, at present, the 
veteran's right wrist is fused in a fixed neutral position.  
There is no evidence to support a finding of favorable 
ankylosis in 20 to 30 degrees dorsiflexion.  Therefore, no 
higher rating under Diagnostic Code 5214 may be awarded.

As discussed above, under Hart, the Board can award staged 
ratings for distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The veteran's disability rating was increased to 
100 percent on July 5, 2006, the day of his wrist surgery.  
The rating was assigned until October 1, 2006, at which time 
the rating resumed to 10 percent disabling.  The Board finds 
that this increased rating has already satisfied the 
veteran's period of increased disability and therefore, the 
holding in Hart is not applicable. 

The Board acknowledges that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the Board has considered 
whether a higher rating may be assigned on this basis by 
reviewing the veteran's VA examination.  In spite of the 
veteran's subjective complaints and the objective findings in 
this regard, however, no additional compensation is 
warranted.  The veteran's functional loss due to pain is 
adequately compensated in the currently assigned 10 percent 
rating.  The evidence does not show that the veteran's 
objective pathology or his subjective complaints meet the 
criteria for a higher rating.  See generally, Johnson v. 
Brown, 9 Vet. App. 7 (1996); 38 C.F.R. Part 4, Diagnostic 
Codes 5214, 5215.  Accordingly, an evaluation in excess of 10 
percent for the veteran's right wrist pathology is not 
warranted.


ORDER

Entitlement to an increased rating for residuals of a right 
(minor) wrist fracture, currently evaluated as 10 percent 
disabling, is denied. 


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


